Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including wherein the fin is fixed to an aft end of the shaft to rotate in unison with the shaft, whereby the orienting the fin comprises rotating the shaft and the fin in unison moves the fin from vertical position to a non-vertical position and directing the thrust vector produce lift. By contrast, Haldeman et al. (US 20180346135 A1) as modified by Brewster (US 2491549 A) discloses a method of operating a helicopter, the helicopter including an electric distributed anti-torque, a fin consisting of electric fans disposed on a tail boom, the fin fixed to an end of the tail boom, the electric fans indirectly coupled to a shaft inside the tail boom, and a motor connected to a forward end of the shaft opposite the fin such that the shaft is configured to rotate the electric fans from the vertical position to a non-vertical position and directing thrust vector to produce lift. However, modified Haldeman as modified by Brewster is silent regarding the fin being rotationally fixed to an aft end of the shaft to rotate in unision with the shaft such that rotating the shaft contributes to the rotation of the fin from the vertical position to a non-vertical position. Therefore, it would have not been obvious to incorporate prior which disclose helicopter anti-torque systems, in particular aircrafts that utilize thrust vectoring tail rotors in the manner as described above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647